United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1790
                      ___________________________

                              Stephen W. Carlson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Internal Revenue Service; Minnesota Department of Revenue; G2 Secure Staff;
                                United States

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                        Submitted: November 29, 2013
                          Filed: December 5, 2013
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Stephen Wayne Carlson appeals the district court’s1 dismissal of his civil case,
in which he asserted a variety of claims based on events related to the assessment and
collection of his tax liabilities. Upon our careful de novo review, see Hastings v.
Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008) (standard of review), we affirm for the
reasons explained by the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.

                                         -2-